  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA          )
                                  )         CRIMINAL ACTION NO.
        v.                        )           3:07cr261-MHT
                                  )                (WO)
RASHEEK MORRIS                    )

                                ORDER

      Upon     consideration     of   the        probation    officer’s

petition for early termination of supervised release

(doc.    no.    221);    the   accompanying        memorandum,    which

describes      defendant   Rasheek    Morris’s       compliance      with

all terms of supervised release, his stable residence,

and   his    lack   of   new   arrests      or    warrants;    and    the

government’s support for this request, it is ORDERED

that:

      (1) The petition is granted.

      (2) Defendant Rasheek Morris’s term of supervised

release is terminated effective immediately, and he is

discharged.

      DONE, this the 11th day of February, 2020.

                                 _ /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
